Citation Nr: 0016079	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-00 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	R. Lawrence Roberson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 hearing officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO), which granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned that disability a 50 percent rating, effective from 
August 1995.  The veteran appealed as to the assigned rating.  
During the pendency of this appeal, a May 1999 rating 
decision increased the assigned rating to 70 percent, 
effective from August 1998.
 

REMAND

The veteran seeks an increased evaluation for his service-
connected PTSD, beyond the currently assigned 70 percent 
evaluation.  In September and October 1999, the veteran's 
representative provided additional VA medical records dated 
in February, August and October, 1999, concerning treatment 
of the veteran's PTSD.  The RO has not considered these 
records, and the veteran has not issued a waiver of 
jurisdiction regarding this evidence.  

This additional evidence may be pertinent to his claim, and 
it has not been considered by the RO.  As noted, the veteran 
has not waived his right to preliminary review by the RO.  
See 38 C.F.R. § 20.1304(c) (1999).

Any pertinent evidence submitted by the veteran or his 
representative must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived. Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.

To ensure that the veteran is afforded due process, 38 C.F.R. 
§§ 3.103(a), 20.1304 (1999), the Board is deferring 
adjudication of the issue of entitlement to an increased 
evaluation for PTSD pending a remand to the RO for further 
development as follows:

The RO should review the additionally 
submitted pertinent evidence concerning 
the issue of entitlement to an increased 
evaluation for PTSD, and readjudicate the 
veteran's claim.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
unless he is otherwise notified by the RO; however, he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




